Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 1 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 2 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 3 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 4 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 5 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 6 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 7 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 8 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                          Document     Page 9 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 10 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 11 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 12 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 13 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 14 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 15 of 18
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 16 of 18



                             EXHIBIT A


                        2014 AGREEMENT


                        FILED UNDER SEAL
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 17 of 18



                             EXHIBIT B


                        2019 AGREEMENT


                        FILED UNDER SEAL
Case 19-20226   Doc 8   Filed 05/07/19 Entered 05/07/19 09:15:49   Desc Main
                         Document     Page 18 of 18



                             EXHIBIT C




                        FILED UNDER SEAL
